                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF DELAWARE

 KAJEET, INC,

              Plaintiff,

 v.                                         Civil Action No. 1:20-cv-01339-MN

 NORTONLIFELOCK INC.,

              Defendant.

  DEFENDANT NORTONLIFELOCK INC.’S MEMORANDUM IN SUPPORT OF ITS
   MOTION TO DISMISS PLAINTIFF KAJEET, INC.’S ORIGINAL COMPLAINT


                                           Kevin M. Capuzzi (DE No. 5462)
Of Counsel:                                BENESCH, FRIEDLANDER, COPLAN &
                                            ARONOFF LLP
Manish K. Mehta (admitted pro hac vice)    1313 North Market Street, Suite 1201
Zaiba Baig (admitted pro hac vice)         Wilmington, DE 19801
BENESCH, FRIEDLANDER, COPLAN &             Telephone: (302) 442-7010
ARONOFF LLP                                Facsimile: (302) 442-7012
71 South Wacker Drive, Suite 1600          Email: kcapuzzi@beneschlaw.com
Chicago, IL 60606
Telephone: (312) 212-4949
Facsimile: (312) 757-9192                  Attorneys for NortonLifeLock, Inc.
Email: mmehta@beneschlaw.com
Email: zbaig@beneschlaw.com

Charanjit Brahma (admitted pro hac vice)
BENESCH, FRIEDLANDER, COPLAN &
ARONOFF LLP
One Montgomery Tower, Suite 2700
San Francisco, CA 94104
Telephone: (628) 600-2241
Facsimile: (628) 221-5828
Email: cbrahma@beneschlaw.com

Dated: November 25, 2020
                                                    TABLE OF CONTENTS

                                                                                                                                        Page

Table of Authorities ........................................................................................................................ ii

I.         INTRODUCTION .............................................................................................................. 1

II.        THE ASSERTED PATENT ............................................................................................... 2

III.       NO DISPUTED MATERIAL FACT PREVENTS DISMISSAL ...................................... 4

IV.        THESE CLAIMS FAIL EACH PRONG OF ALICE’S TWO-STEP TEST ....................... 7

           A.         A Representative Claims Analysis is Appropriate.................................................. 7

           B.         The Claims Fail Step One of the Alice Test. ........................................................... 9

                      1.         Analogous case law confirms that management of functions
                                 based on policies is abstract. ..................................................................... 10

                      2.         The claims merely capture human activity. .............................................. 12

           C.         The Claims Fail Step Two of Alice Because They Lack an
                      “Inventive Concept.”............................................................................................. 13

                      1.         The claimed elements and functions are generic and
                                 conventional. ............................................................................................. 14

                      2.         The claims, as a whole, are unpatentable. ................................................. 16

                      3.         The claims lack any improvement over conventional
                                 technology. ................................................................................................ 17

           D.         The Qustodio Decision Does Not Save the ’559 Patent. ...................................... 19

V.         CONCLUSION ................................................................................................................. 20




                                                                       i
                                                 TABLE OF AUTHORITIES

                                                                                                                                    Page(s)

Cases

Accenture Glob. Servs., GmbH v. Guidewire Software, Inc.,
   782 F.3d 1336 (Fed. Cir. 2013)..............................................................................................7, 9

Alice Corp. Pty. Ltd. v. CLS Bank Int’l.
    134 S. Ct. 2347 (2014) ..................................................................................................... passim

B# on Demand LLC v. Spotify Tech. S.A.,
   No. CV 19-2077-RGA, 2020 WL 5369185 (D. Del. Sept. 8, 2020) ............................... passim

Bilski v. Kappos,
    561 U.S. 593 (2010) ...................................................................................................................8

Cleveland Clinic Found. v. True Health Diagnostics LLC,
   859 F.3d 1352 (Fed. Cir. 2017), cert. denied, 138 S. Ct. 2621, 201 L.Ed.2d
   1026 (2018) ................................................................................................................................7

Content Extraction and Transmission LLC v. Wells Fargo Bank, Nat. Ass’n,
   776 F.3d 1343 (Fed. Cir. 2014)..................................................................................................7

Elec. Power Grp., LLC v. Alstom S.A.,
   830 F.3d 1350 (Fed. Cir. 2016)......................................................................................9, 15, 16

Intellectual Ventures I LLC v, Capital One Bank (USA),
    792 F.3d 1363 (Fed. Cir. 2015)................................................................................................12

Intellectual Ventures II LLC v. JP Morgan Chase & Co.,
    No. 13-cv-3777 (AKH) 2015 WL 1941331 (S.D.N.Y. April 28, 2015)..................................15

Interval Licensing LLC, v. AOL, Inc.,
    896 F.3d 1335 (Fed. Cir. 2018)................................................................................................15

Kajeet, Inc. v. Qustodio, LLC,
   No. 18-cv-01519 JAK, 2019 WL 8060078 (C.D. Cal. Nov. 1, 2019) ...............................19, 20

Manual Enterprises, Inc. v. Day,
  82 S. Ct. 1432 (1962) ...............................................................................................................13

Money & Data Prot. Lizenz GMPH & Co. KG v. Duo Sec., Inc.,
  No. CV 18-1477-CFC, 2020 WL 3453127 (D. Del. June 24, 2020) .............................8, 11, 12

Prism Techs. LLC v. T-Mobile USA, Inc.
    696 Fed. App'x 1014 (Fed. Cir. 2017) .........................................................................12, 13, 15


                                                                      ii
SynKloud Techs., LLC v. HP Inc.,
   2020 WL 5798725 ........................................................................................................... passim

In re TLI Commc’ns LLC Patent Litig.,
    823 F.3d 607 (Fed. Cir. 2016)............................................................................................13, 14

Ultramercial, Inc. v. Hulu, LLC,
    772 F.3d 709 (Fed. Cir. 2014)......................................................................................10, 11, 16

Uniloc USA, Inc. et al., v. ADP, LLC et al.,
   772 Fed. Appx. 890 (Fed. Cir. 2019) (unpublished)........................................................ passim

Statutes

35 U.S.C. § 101 ...................................................................................................................... passim

35 U.S.C. § 102 ................................................................................................................................4

Other Authorities

Fed. R. of Civ. P. 12(b)(6) ...............................................................................................................7




                                                                      iii
I.     INTRODUCTION

       United States Patent No. 8,667,559 (“the ’559 patent”) seeks to monopolize the concept of

access management. The patent was prosecuted at a time when it was still unclear whether one

could be rewarded with a patent for automating human activity by replacing it with a series of

general purpose computing devices. But there has been a fundamental shift in the law of patentable

subject matter since the ’559 patent issued, and no such ambiguity remains. In its Complaint

against Defendant NortonLifeLock Inc. (“NortonLifeLock”), Plaintiff Kajeet, Inc. (“Kajeet”) has

admitted, and also conceded in prior proceedings, that the ’559 patent is merely directed to “policy-

based controls on communication devices.” 1 This concept, as discussed below, has repeatedly

been held to be an abstract idea and not patent-eligible subject matter under 35 U.S.C. § 101.

       Having watched its other patents in the ’559 patent family fall to challenges under § 101

for claiming an abstract idea, Kajeet attempts to distinguish the ’559 patent by alleging its claims

are directed to the purportedly inventive concept of a “distributed architecture” in which the policy

is stored remotely from the computing device. Dkt No. 1, ¶ 37. But this argument fares no better

in distinguishing these claims over those previously invalidated. First, none of the so-called

“technological improvements” of this “distributed architecture” that Kajeet touts in its Complaint

are mentioned anywhere in the claims or specification of the ’559 patent.             Nor does the

combination of these components recite any advance in technology, because the claimed systems

and methods still perform routine access management using conventional and generic components

over a network. Even if Kajeet’s conclusory allegations could rewrite the claims and specification,

Kajeet’s argument would still be merely a diversion from the appropriate inquiry. The patent-

eligibility analysis focuses on the claims as a whole, and none of the claims recite any language


1
 Kajeet, Inc. v. Qustodio, LLC, No. CDCA-8:18-cv-01519 JAK (PLA), Dkt No. 43 at 13,
December 21, 2018 (Ex. A).
                                                 1
regarding the ostensibly improved security or efficiency Kajeet tries to read into them. Because

the claims are squarely directed to the abstract idea of policy-based access management and rely

upon routine steps and conventional technology, the ’559 patent fails the Alice test. Accordingly,

this Court should hold the ’559 patent invalid under § 101 and dismiss this case.

II.    THE ASSERTED PATENT

       The ’559 patent, entitled “Feature Management of a Communication Device,” claims the

concept of evaluating a request by a computing device (such as a request to communicate with

another device) based on a policy that is stored remotely from the computing device. See, e.g.,

Ex. B at claims 1 and 27. This claimed concept includes the device sending a request to

communicate with another device, receiving a response indicative of a decision denying or

granting that request based on a policy stored at a server, and enforcing the response on the device.

Id. At its core, the claims capture nothing more than access management.

       The ’559 patent sought to manage human behavior by “preventing access to features

deemed inappropriate” on a computing device while “providing access to desirable features.” Dkt

No. 1, ¶ 18. The Background identified a number of prior art “partial solutions” to this problem—

solutions that are in fact (improperly) captured by the claims, such as “establish[ing] some measure

of parental or administrative control over an account” where “parental controls over that account

can be set to limit that child’s spending within a set of parameters.” Ex. B at 3:47-59. However,

these solutions allegedly did not resolve the issue of “providing limits on overspending and other

activities by the user while simultaneously assuring that the user will always be able to use the

phone when appropriately needed.” Id. (emphasis added).

       The specification places the purported problem in context, using as an example a

behavioral problem that is technology agnostic. According to the specification, postpaid mobile

phones (i.e., where charges accrue and are paid after incurred) were financially detrimental to their
                                                 2
owners (e.g., parents or administrators) because they did not provide a measure for stopping the

“user from running up a huge cell phone bill.” Id. at 1:66-2:2. The patent acknowledged that this

was a well-recognized problem in human behavior: “Many parents experienced this issue with

their children . . . [and] the same type of issue exist[ed] between employers and employees and

other parties in similar administrator/user relationships with respect to the use/abuse of cell phones

and other devices.” Id. at 2:2-13.

          To address this problem, the “invention” captured by the claims simply adopted the same

rule-based approach humans have used to control others’ behaviors since the beginning of time.

The claims are directed to “granting” or “denying” a “request” of a computing device to

communicate with another device based on a “policy”, where “the communication [is] enabled or

disabled” “without storing the policy on the computing device”. See, e.g., id. at claim 27. In the

context of the stated “problem,” these policies were designed to prevent the unauthorized use of

cell phones to “make[] and receive[] calls, exchange[e] data, play[] games and music, send[] and

receiv[e] email, access[] web sites, and pay[] for goods and services.” 2 Id. at Abstract. For

example, a policy may prevent the user from accessing entertainment (e.g., a game) stored on the

device for a particular reason, “such as the wrong time of the day, the wrong day of the week, the

game has been played in excess of some time limit set on the game, etc.” Id. at 9:6-11. This

alleged benefit has no discernible difference from a parent setting rules for their children’s access

to entertainment or from the prior art “partial” solutions described in the Background of the ’559

patent.




2
  While there are unsupported allegations throughout the Complaint and declaration that “remote
storage” of policies makes them less vulnerable to manipulation, or deletion, the ’559 patent
specification fails to recognize this as a purported benefit or improvement over the prior art.
Dkt No. 1, ¶¶ 16, 19, 35, 37, 38. Nor are there such limitations found in the claims themselves.
                                                  3
       To implement this age-old concept within the computer environment, the claims simply

recite generic, well-known techniques for managing functions available to a user according to

administrative policies, i.e., access management. The claims incorporate generic technology, such

as a “computing device,” “server,” “switch,” and “memory,” where the policies are housed in a

different location, e.g., the server, than the computing device. But tellingly, neither the claims nor

the specification offer a unique or unconventional way to use this well-known technology and

techniques of applying policies to control user access.

III.   NO DISPUTED MATERIAL FACT PREVENTS DISMISSAL

       There are no material facts in dispute that would preclude the Court from granting this

Motion. The Complaint is silent on whether the asserted patents claim “abstract ideas” under step

one of Alice. Instead, the Complaint alleges that the asserted patents satisfy step two of Alice

because the “limitations capture the distributed architecture concept not well-understood, routine,

or conventional in the art for effecting feature management on a computing device including that

the server storing the policies upon which decisions are based being meaningfully apart from the

computing device.” 3 See Dkt No. 1 at ¶ 35 (emphasis added); see also id. at ¶ 39. As made clear

in its pleading, Kajeet improperly conflates the issue of patent eligibility under §101 with that of

novelty. Even if the Court were to accept as true the allegation that Kajeet thought of a novel

solution, that an idea may be “groundbreaking, innovative, or even brilliant” does not satisfy § 101.

See SAP Am., Inc. v. InvestPic, LLC, 898 F.3d 1161, 1163 (Fed. Cir. 2018) (internal quotation and

citations omitted).



3
  Kajeet’s reliance on an excerpt of the file history of the ’559 patent for support of this proposition
is misplaced as this statement was made by the Applicant, not the Examiner, in response to an
anticipated rejection under 35 U.S.C. § 102, and was not adopted by the Examiner. (Dkt No. 1,
¶ 18). Therefore this allegation is no less self-serving than the other conclusory allegations made
in the Complaint.
                                                   4
         Instead, the inquiry at step 2 must focus on how the “additional features” individually, or

in combination, amount to anything more than “well-understood, routine, conventional activity.”

Mayo Collaborative Servs. v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1294 (2012). Kajeet alleges

that the “inventive concept” is derived from “storing usage policies upon which decisions are based

at a server remote from the computing device, an unconventional arrangement at the time which

yielded improvements in the operation of systems implementing the claimed methods.” (Dkt No. 1

at ¶ 38). However, Kajeet raises no facts, let alone any that would present a material dispute, to

support this allegation to preclude a finding of invalidity at this stage.

         Indeed, the Complaint, makes conclusory assertions and attorney argument about the

technology as a whole, characterizing the remote storage feature as an “unconventional scheme”

(Dkt No. 1 at ¶ 19), that “improved operation through at least increased resilience to undesirable

access to policies to manipulate or delete [policies]” (id. at ¶ 35), where “[e]ffecting control over

[an] incoming communications to a communication device was likewise not well-understood,

routine, or conventional to one of ordinary skill in the art” (id. at ¶ 36). While Kajeet points to its

previously proffered expert declarations of Dr. Charles Knutson (“the Knuston Declarations”) 4,

his opinions are similarly unsupported and conclusory, failing to provide a reason why the specific

remote storage concept captured by the claims resulted in a departure from the benefits of the well-

known and conventional technology. See Ex. C, ¶ 29 (“Each [claim] requires storing usage

policies remotely from the managed devices, an unconventional arrangement at the time which

yielded improvements in the operation of such systems.”); see also id. at ¶¶ 18, 24, 67 (alleging

benefits of remote policy storage, but failing to articulate why such benefits were attributable to

something other than routine technology or well-known functionality).


4
    Referenced in Complaint (Dkt No. 1 at ¶ 38, n. 2), and reproduced here as Exhibits C and D.

                                                   5
       Courts have routinely refused to credit such allegations that merely “restate the claim

elements and append a conclusory statement that ‘nothing in the specification describes these

concepts as well-understood, routine, or conventional.’” Dropbox, Inc. v. Synchronoss Techs.,

Inc., 815 F. App’x. 529, 538 (Fed. Cir. 2020) (internal citations omitted) (declining to accept as

true conclusory allegations in complaint that “[t]he inventions described and claimed in the

[patent] solved these problems” or that “ʻ[t]he [patent] describes and claims a number of novel and

inventive approaches to data backup . . . captured in’ the claims of the patent”). Likewise, Kajeet’s

conclusory characterization that the remote policy storage was “an unconventional arrangement”

should be ignored. (Dkt No. 1 at ¶ 38).

       First, such benefits are neither found in the claims nor in the specification, therefore

undermining how these claims could impart such an inventive concept. 5 RecogniCorp, LLC v.

Nintendo Co., Ltd., 855 F.3d 1322, 1327 (Fed. Cir. 2017) (“To save a patent at step two, an

inventive concept must be evident in the claims.”) Second, the record fails to explain why the

claims confer this alleged benefit but conventional technology did not. Natera, Inc. v. ArcherDX,

Inc., No. 20-125-LPS, 2020 WL 6043929, at *8 (D. Del. Oct. 13, 2020) (Stark, J.) (holding no

factual disputes preclude a finding of invalidity under § 101 at the motion to dismiss stage

notwithstanding an expert declaration where “many of the factual allegations on which plaintiff

relies are merely conclusory and do not need to be credited for this reason as well”); see also Move,

Inc. v. Real Estate All. Ltd., 721 F. App’x 950, 957 (Fed. Cir. 2018) (rejecting that conclusory

allegations in expert declaration that claimed technology was “neither routine nor conventional”




5
  The Complaint alleges that the so-called security benefits addressed the alleged problem that
policies were “vulnerable to manipulation and deletion.” (Dkt No. 1 at ¶ 37). However, this
problem is not the one identified by the ’559 patent relating to managing human behavior, as
explained supra at Section II.
                                                 6
without supporting citations or rationale as nothing more than a “bald assertion [that] does not

satisfy the inventive concept requirement.”) Therefore, no disputed material fact precludes

dismissal at this stage.

IV.      THESE CLAIMS FAIL EACH PRONG OF ALICE’S TWO-STEP TEST

         Where, as here, the complaint fails to state a claim upon which relief can be granted, a

party may move to dismiss it under Federal Rule of Civil Procedure 12(b)(6). The § 101 inquiry

is properly raised at the pleadings stage if it is apparent from the face of the patent that the asserted

claims are not directed to eligible subject matter. See Cleveland Clinic Found. v. True Health

Diagnostics LLC, 859 F.3d 1352, 1360 (Fed. Cir. 2017), cert. denied, 138 S. Ct. 2621, 201 L.Ed.2d

1026 (2018). This Court routinely decides patent ineligibility at the pleadings stage. See, e.g., B#

on Demand LLC v. Spotify Tech. S.A., No. 19-2077-RGA, 2020 WL 5369185 (D. Del. Sept. 8,

2020).

         A.     A Representative Claim Analysis is Appropriate.

         The Alice test may be properly applied to invalidate all claims of the ’559 patent as patent-

ineligible where, as here, one analyzed claim is representative of the rest. See, e.g., Alice, 134 S.

Ct. at 2359-60. The only claim discussed in the Complaint—claim 27—is representative. All of

the claims of the ’559 patent “recite little more than the same abstract idea” of providing access to

functions based on policies and are confined to “well-known, routine, and conventional”

technology. Content Extraction and Transmission LLC v. Wells Fargo Bank, Nat’l. Ass’n, 776

F.3d 1343, 1348-49 (Fed. Cir. 2014). They “contain only minor differences in terminology but

require performance of the same basic process,” and “should rise or fall together.” Accenture

Glob. Servs., GmbH v. Guidewire Software, Inc., 728 F.3d 1336, 1344 (Fed. Cir. 2013) (internal

citation and quotations omitted).

         Indeed, Kajeet admits that “claim 1 of the ’559 Patent, and correspondingly the dependent

                                                   7
claims thereof, are directed to similarly configured systems and methods for effecting remote

management of communications devices” to those covered by claim 27 and its corresponding

dependent claims. Dkt No. 1 at ¶¶ 37-38 (emphasis added). The remaining independent claims 1,

13, and 22 differ from claim 27 only slightly in wording. All of these claims are commonly

directed to the remote policy concept and require processing a request to run a function, accessing

a decision stored on a computing device, and determining whether the request should be granted

based on the policies—all non-distinctive elements. See, e.g., Money & Data Prot. Lizenz GMPH

& Co. KG v. Duo Sec., Inc., No. 18-1477-CFC, 2020 WL 3453127, *4 (D. Del. June 24, 2020)

(finding that additional limitations had no “distinctive significance” over the representative claim).

       The dependent claims fare no better, as each either further defines the same abstract idea

(e.g., type of policy, as in dependent claim 28) or simply adds insignificant pre- or post- solution

activity to that abstract idea (e.g., dependent claim 30) in a doomed attempt to limit that abstract

idea to a particular environment.      Such window-dressing cannot confer independent patent

eligibility where there was none to begin with. See, e.g., Bilski v. Kappos, 561 U.S. 593, 610-11

(2010) (holding that the “prohibition against patenting abstract ideas cannot be circumvented by

attempting to limit the use of the formula to a particular technological environment or adding

insignificant post-solution activity”) (internal quotations omitted). Therefore, a finding that

representative claim 27 of the ’559 patent is unpatentable under 35 U.S.C. § 101 should extend to

all of the remaining claims—both independent and dependent—of the asserted patent. 6




6
  Should Kajeet separately argue the patentability of any other claim, NortonLifeLock reserves the
right to address such claim in its reply brief.
                                                  8
       B.      The Claims Fail Step One of the Alice Test.

       The claims fail to satisfy the first prong of Alice, because the claimed concept of limiting

access to functions based on policies, i.e., “rules,” is an abstract idea. 7 See, e.g., B# on Demand

LLC, 2020 WL 5369185, at *13 (“The claims use a wholly generic computer system to obtain

functional results of limiting access to distributed media based on predetermined rules with no

technical detail describing how to achieve those results. In sum, the Asserted Patents claim an

abstract idea.”). The first step of Alice requires the court to “identify and define whatever

fundamental concept appears wrapped up in the claim,” Accenture Glob. Servs., 728 F.3d at 1341,

and in turn, the “focus” and “character” of the claims must be assessed in light of the specification.

Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016).

       At its core, claim 27 is directed to “managing” or “controlling” a “computer device” that

issues a “decision” to “grant” or “deny” a “request” based on a “policy,” where that policy upon

which the decision is made and enforced is not “stored on” the computing device. When stripped

of the generic technical jargon of the non-inventive elements, claim 27 is laid bare as directed to

nothing more than the abstract idea of access control over functions based on policies. 8

       Kajeet agrees. Kajeet alleges “[c]laim 27 … and each claim depending therefrom are

rooted in control schemes for managing communication devices and require the application of

decisions based upon remotely stored polices” and “claim 1 …, and correspondingly the dependent



7
  Even if Kajeet now argues that the “remote” location of the policies limits the claim’s core
concept, the outcome is the same, as the cited cases dealt with the remote storage aspect of their
respective claimed inventions at step 1 of the Alice analysis and still concluded that the concept of
access management is abstract.
8
  It is proper to disregard the generic technical components of the claims because they do not
alter the abstract nature of managing access to functions. See Alice, 134 S. Ct. at 2352 n. 2, 2356
(disregarding limitations such as the shadow credit record and shadow debt record to hold that
the claims were directed to the abstract idea of “intermediated settlement”).
                                                  9
claims thereof, are directed to similarly configured systems and methods for effecting remote

management of communications devices.” Dkt No. 1 at ¶¶ 37, 39. Kajeet has also previously

conceded that the claims are “directed to systems and methods for effecting policy-based controls

over communication devices.” Ex. A at 13. Therefore, it is undisputed that the focus and character

of the claims is directed to access management—an abstract idea. See Ultramercial, Inc. v. Hulu,

LLC, 772 F.3d 709, 715 (Fed. Cir. 2014) (holding that a process that only permitted consumer

access to media after certain activities was directed to “an abstract idea, devoid of a concrete or

tangible application”).

                1.        Analogous case law confirms that management of functions based on
                          policies is an abstract idea.

        Just last year, the Federal Circuit found a nearly identical concept directed to access

management based on remotely stored policies to be an abstract idea and invalid under § 101.

Uniloc USA, Inc., v. ADP, LLC, 772 F. App’x. 890, 901-902 (Fed. Cir. 2019) (unpublished). In

Uniloc, the Federal Circuit held that patent claims of U.S. Patent No. 6,728,766 (“the ’766 patent,”

Ex. E) directed to “a network architecture that enables user-specific license management over a

network” captured an abstract idea under step 1. Id. at 901. There, the claims at issue “provid[ed]

an unavailability indication ... or an availability indication,” based on “at least one of a user identity

based policy, an administrator policy override definition or a user policy override definition.” Id.

(citing the ’766 patent). Notably, and of particular relevance here, the claims of the ’766 patent

required that the “license management policy information” be housed in a “licensing management

server” that was remote from the “client.” Ex. E at claim 1 (a method requiring “receiving at the

license management server a request for a license availability . . . from a user at a client,”

“determining the licensing availability … based on the maintained license management policy

information,” and “providing an unavailability indication to the client ….”) (emphases added). In


                                                   10
sum, these claims captured the same concept of access management using policies as embodied in

claim 27 of the ’559 patent.

       In holding the claimed concept abstract, the Federal Circuit reasoned that “[c]laim 1 does

not go beyond requiring the collection, analysis, and display of available information. The

information being collected is who the user is, tested against the user identity policy, with a

resulting display of authorization. This is not an improvement in network architecture—it is the

use of a computer as a tool to process information.” Uniloc, 772 F. App’x. at 901 (internal citations

and quotations omitted). The concept captured in claim 27 is no different than the one in Uniloc—

both are directed to controlling access based on certain conditions and policies. Therefore, Uniloc

supports finding that claim 27’s core concept of limiting access to content or information remains

an abstract idea. See also Ultramercial, Inc., 772 F.3d at 715 (holding that a process that only

permitted consumer to access media after certain activities were completed was essentially an

abstract idea, devoid of a concrete or tangible application).

       This Court has also routinely found that managing access to functions based on

predetermined rules, or “policies,” is an abstract idea. For example, earlier this year, Judge

Andrews held that “limiting access to distributed media based on predetermined rules” is an

abstract idea. B# on Demand LLC, 2020 WL 5369185, at *11. The Court reasoned that testing a

user’s access to digital files against a license authorization, i.e., a user identity-based policy, was

“not an improvement in network architecture” but rather “the use of a computer as a tool to process

information—an “abstract idea.” Id. Likewise, in Money & Data Protection, Judge Connolly held

that claims directed to the “verifying identity to permit access to transactions” were nothing more

than methods of restricting access based on policies and were therefore directed to an abstract idea.

2020 WL 3453127, at **2-4. Finally, in SynKloud Techs, LLC v. HP Inc., Judge Andrews



                                                  11
concluded that claims describing “storing data in or retrieving data from a remote location”

captured the “well-known and longstanding practice of requesting an institution to obtain data

from remote locations and to store that data in storage space assigned to a specific user.” No. 19-

1360-RGA, 2020 WL 5798725, at *8 (D. Del. Sept. 29, 2020) (“Remotely accessing and retrieving

user-specified information is an age-old practice that existed well before the advent of computers

and the Internet.” (citation omitted)). Thus, Federal Circuit precedent and this Court’s own

precedent confirm that this concept is abstract and warrants a similar finding here.

               2.      The claims merely capture human activity.

       The claims also fail step 1 of Alice because they capture a concept that merely mimics

human activity, which has long been held abstract. Id. (claims directed to “longstanding practices

of human organization” are abstract ideas); see also Intellectual Ventures I LLC v. Capital One

Bank (USA), 792 F.3d 1363, 1367 (Fed. Cir. 2015) (“[T]racking financial transactions to determine

whether they exceed a pre-set spending limit (i.e., budgeting)” is an abstract idea because it

“involve[s] methods of organizing human activity.”). As discussed in Section II, using the

’559 patent’s own examples, parents have been setting rules for their children since the dawn of

civilization, a human activity that renders these claims abstract under this additional line of

reasoning.

       Prism Techs LLC v. T-Mobile USA, Inc., is particularly instructive here. 696 F. App’x

1014 (Fed. Cir. 2017). In that case, the Federal Circuit agreed that the “claims recite ineligible

subject matter because they . . . are directed to the abstract idea of controlling access to resources”

and “humans similarly restrict and provide access to resources.” Id. at 1017; see also Money &

Data Prot., 2020 WL 3453127, at *2 (finding that patent claims directed to user authentication

were “not materially different from the patent at issue in Prism Techs. . . . directed to the abstract

idea of providing restricted access to resources (internal quotations omitted)).
                                                  12
       Like the concept underlying the claims at issue in Prism Techs., the focus of the claims

here is similarly directed to restricting access to functions based on policies—a function with

which any parent of a teenager with a phone is intimately familiar. The concept captured by the

claims is analogous to many things, including parenting, which is a bedrock organizing concept of

human civilization. Likewise, businesses and government routinely engage in similar restrictions

of access, e.g., limiting confidential information to only those who can establish that they are

allowed to obtain such information. For example, the Comstock Act, passed by Congress in 1873

restricted any individual from selling or sending what was considered obscene or illicit material

through the mail. Manual Enters., Inc. v. Day, 82 S. Ct. 1432, 1433 (1962). This prohibition was

aimed at curbing human behavior based on a rule that was set by a governing body. Indeed, the

examples of this very basic concept are endless. Because the concept captured by the claims is

indistinguishable from managing normal, regular human activity (e.g., parenting), the ’559 patent

fails step 1 of the Alice test and does not claim patent-eligible subject matter. See Prism Techs.,

696 F. App’x at 1017.

       C.      The Claims Fail Step Two of Alice Because They Lack an “Inventive Concept.”

       The claims of the ’559 patent also fail to satisfy the second prong of Alice, because they

lack any “inventive concept.” Alice, 134 S. Ct. at 2357. Representative claim 27 recites

conventional technologies in their most generic forms to perform standard functions to achieve the

remote storage of policies—nothing that presents an improvement upon a technological process.

B# on Demand LLC, 2020 WL 5369185, at *13 (finding no inventive concept behind the abstract

idea of limiting access where “[t]he patent does not explain how this process is carried out in a

way that does not merely employ the conventional functions of computers.”) Such well-known

technologies merely provide a “generic environment” in which to execute the abstract idea; this

does not make the idea patentable. See In re TLI Commc’ns LLC Patent Litig., 823 F.3d 607, 611
                                                13
(Fed. Cir. 2016).

        The claims also fail the second step of the Alice analysis because they recite these generic

technologies to accomplish merely conventional steps. See, e.g., SynKloud Techs., LLC, 2020 WL

5798725 at *9 (finding inventive concept lacking where there were no “specific improvements in

[Plaintiff’s] asserted combination of conventional pieces”). Under the second prong of Alice, the

Court “must examine the elements of the claim[s] to determine whether [they] contain[] an

inventive concept sufficient to transform the claimed abstract idea into a patent-eligible

application.” Alice, 134 S. Ct. at 2357 (internal citation and quotations omitted). The inclusion of

claim components or functions described in “purely functional and generic” terms do not impart

patent-eligibility. Id. at 2360.

                1.      The claimed elements and functions are generic and conventional.

        The lack of improvement embodied by the claims is underscored by the conventional

nature of the claimed components. The fact that the policies are remote from the computer is

nothing more than a function of where the policies are stored (i.e., on a server) across a standard

network; the claims do not present an innovative or unconventional way that the access

management is performed.

        Each of the recited components is used for nothing more than its well-known, generic

purpose. Where hardware and software components are used for their purely functional and

generic use, no inventive concept is imparted. The claimed “computing device,” “network,”

“server,” and “memory,” are generic components that do not impart an inventive concept. See,

e.g., SynKloud Techs., 2020 WL 5798725 at *9 (recognizing computers, networks, and servers as

generic components); In re TLI Commc’ns LLC Patent Litigation, 823 F.3d at 615 (holding that

“vague, functional descriptions of server components are insufficient to transform the abstract idea

into a patent-eligible invention”).     The functional language of the claims that involves
                                                14
communication activity across a network is also conventional and generic, further underscoring

the lack of any inventive step here. SynKloud Techs., 2020 WL 5798725 at *9 (“Courts have

routinely determined that the use of a computer network does not confer eligibility.”). There can

be little dispute that the functions of “sending” and “receiving” over a “communication network”

and in “real time” are age-old concepts. Id.; see also Uniloc, 772 F. App’x. at 902 (noting that

“real-time availability of information is a staple of a conventional network”).

       The remaining functions of claim 27 are equally conventional and generic. For example,

the function of “enforcing” the decision is a purely conventional computer function in the context

of each claim of the ’559 patent. See Intellectual Ventures II LLC v. JP Morgan Chase & Co., No.

13-cv-3777 (AKH), 2015 WL 1941331, at *14 (S.D.N.Y. April 28, 2015) (“The use of an ‘access

mechanism’ to enforce the pre-selected rules is nothing more than programming conventional

software or hardware to apply rules governing access–a routine, conventional practice.”) This

function merely invokes running generic computer hardware to perform the abstract function of

enforcing. See Prism Techs., 696 F. App’x at 1017–18. The specification’s failure to describe this

function beyond its generic nature confirms the conventional computer functionality. Claim 27 of

the ’559 patent fails to specify how the decision is enforced, or how such enforcement with a

conventional device over a generic communication network is extraordinary and inventive. The

specification is likewise silent. This sort of functional, results-oriented language, devoid of

specific instructions, “has been a frequent feature of claims held ineligible under § 101.” Elec.

Power Grp., LLC, 830 F.3d at 1356.

       The generic function of enabling or disabling communication as recited by claim 27 of the

’559 patent is yet another claim limitation that fails to impart inventiveness. Interval Licensing

LLC, v. AOL, Inc., 896 F.3d 1335, 1347 (Fed. Cir. 2018) (One cannot “contend that it is arguably



                                                15
inventive to enable a person to access information over a network through a user interface.”). Nor

is it inventive to do so without the policy being stored on the computing device. See Uniloc, 772

F. App’x. at 901-02 (finding that similar remote policy architecture failed to impart an inventive

concept). The policy necessarily has to be stored somewhere, which further evidences that this a

purely generic limitation without any inventiveness. Id. Similarly, the specification of the ’559

patent discloses nothing remarkable or inventive about storing the policy not on the computing

device. Electric Power explained that even when the type of information (in other words data) at

issue is specific, that “does not change its character as information.” 830 F.3d at 1353.

        In summary, the claims are directed to abstract ideas and recite nothing beyond generic

technologies performing their routine and conventional functions. The location of the policies,

without more, cannot impart a technological improvement that warrants a finding of an inventive

concept. Accordingly, the claims fail to transform their underlying abstract idea into patent

eligible subject matter. The Supreme Court has made clear that limiting the field of use of the

abstract idea to a particular existing technological environment does not render the claims any less

abstract. See Alice, 134 S. Ct. at 2358.

                2.      The claims, as a whole, are unpatentable.

        Even when their elements are analyzed as “an ordered combination,” the claims do not

recite patent-eligible subject matter. After all, the claims only call for using policies to limit access

to functions of a computing device using well-known and conventional activities. As the Uniloc

court noted, “[t]here is nothing unconventional about the ordered combination that is not merely

the sum of the parts.” 772 F. App’x. at 900 (internal quotation omitted); see also Ultramercial,

772 F.3d at 716 (holding that even the combination of eleven steps does not transform the nature

of the claim when they do nothing more than recite routine, conventional activity). But that is

exactly what is at issue here: an access management system that implements routine technology
                                                   16
pursuant to its well-known functions.

       Nor can the remote policy concept support an inventive concept where the claims in

practice do not amount to “significantly more than a patent upon the ineligible concept itself.” B#

on Demand LLC, 2020 WL 5369185 at *14 (internal quotations omitted). As discussed above in

Section III.C.1., the components specified by the claims are nothing more than conventional

features that are performing according to their customary functions that cannot impart an inventive

concept. Id. (finding claims directed to “abstract idea of limiting access to distributed media based

on predetermined rules, implemented on conventional, well-known hardware, adding no inventive

concept.”). Therefore, even when taken as a whole, the claims do not impart an inventive concept.

               3.      The claims lack any improvement over conventional technology.

       Nor do these claims satisfy the second step of Alice by providing a new solution for a

technological problem. Kajeet’s so-called “improve[ment of] the security, effectiveness, and

robustness of control accommodated” that is allegedly captured by the claims lacks merit for at

least two reasons. (Dkt No. 1 at ¶ 37).

       First, there is simply no basis in the claims to arrive at this conclusion. Indeed, these

alleged benefits are not referenced by the specification nor are they found in the claims themselves

either expressly or inherently. Pivital IP LLC v. ActiveCampaign, LLC, No. 19-1590-LPS, 2020

WL 6043919, at *3 (D. Del. Oct. 13, 2020) (Stark, J.) (“there is not sufficient specificity of that

purported technical solution to a technical problem captured in the claims to allow the claims to

survive the motion to dismiss” under 35 U.S.C. § 101); SynKloud Techs., 2020 WL 2798725 at

**13-14 (finding that claims did not capture any particular improvement because the claims

“add[ed] nothing to describe an inventive concept nor any detail for implementation”). The claims

merely recite technological elements, with routine functions, used in a conventional way to manage

access based on policies. The claims neither improve an existing technology or field, nor do they
                                                 17
“purport to improve the functioning of the computer itself or effect an improvement in any other

technology or technical field.” Alice, 134 S. Ct. at 2359.

       Tellingly, the Complaint alleges that the problem to be solved was related to policy

“manipulation and deletion” in order for Kajeet to rally around this alleged security benefit of

remote policy management. (Dkt No. 1 at ⁋ 37). However, Kajeet manufactured this so-called

problem out of thin air, as this problem is not identified anywhere in the ’559 patent and, in fact,

is at odds with the stated problem identified in the ’559 patent’s Background section of “providing

limits on overspending and other activities by the user while simultaneously assuring that the user

will always be able to use the phone when appropriately needed.” Ex. B at 3:54-59. Kajeet’s

attempts to cure the flaws of the patent through post hoc attorney rationalization in its Complaint

are improper. SynKloud Techs., 2020 WL 5798725 at *1 (“[A] court need not accept as true

allegations that contradict matters properly subject to judicial notice or by exhibit, such as the

claims and patent specification.”) (Andrews, J.).

       Second, even if the claims did impart an inherent security benefit merely because the

claimed policies are located on a remote server (which they do not), the Federal Circuit has rejected

such benefits, finding them conventional and routine. See Uniloc, 772 F. App’x. at 902 (finding

that an architecture involving remotely stored policies on a server and returning a decision based

on those policies was not unique or unconventional to support an inventive concept). The

customary function of such a system is also not sufficient to satisfy this requirement. Id. (no

inventive concept where “[t]he licensing policy determines authorization to an application like a

conventional licensing policy, the server stores and delivers the authorization information like a

conventional server, and the notification notifies the user in a conventional way.”). This Court has

also recognized the same by concluding that there was no inventive concept for an abstract idea of



                                                 18
“limiting access to distributed media based on predetermined rules” that invoked generic

components that perform according to their well-known and conventional functions. B# on

Demand LLC, 2020 WL 5369185 at **13-14. Therefore, contrary to Kajeet’s allegation otherwise,

any “benefits” conferred by the claims do not offer any particular “improvement” over that

provided by routine and conventional technology.

       D.      The Qustodio Decision Does Not Save the ’559 Patent.

       Kajeet previously asserted the ’559 patent and two others in the same family—U.S. Patent

Nos. 8,630,612 (“the ’612 patent”) (Ex. F) and U.S. Patent No. 8,712,371 (“the ’371 patent”) (Ex.

G) against another accused infringer in the Central District of California. See Kajeet, Inc. v.

Qustodio, LLC, No. CDCA-8:18-cv-01519 JAK (PLA). All three patents share the same title and

an identical specification. Compare Exs. B, F, and G. Pursuant to a motion to dismiss under 35

U.S.C. § 101, the Qustodio court held that the core idea of “using policies to generate and enforce

decisions in one or more computing devices, e.g., the abstract idea of allowing/disallowing

functions based on policies,” failed to satisfy the first step of the test in Alice. Kajeet, Inc. v.

Qustodio,LLC, No. 18-cv-01519 JAK, 2019 WL 8060078, *17-18 (C.D. Cal. Nov. 1, 2019). With

respect to step two of Alice, the Qustodio court found “[r]emote policy storage” to be “critical and

central to” Kajeet’s argument regarding the alleged utility of its purported inventions. Id. at 18.

But it also found that the claims of neither the ’371 patent nor the ’612 patent required such remote

policy storage. Id. The court further found that Kajeet’s complaint did “not otherwise allege that

the individual claim elements represent anything other than well-understood, routine, and

conventional computer components,” and that the terms “policy deciders,” “policy enforcers,”

“switch[es],” and “node[s],” were all familiar, routine, and conventional components. Id. Based

on these findings, the Qustodio court held the ’612 and ’371 patents invalid for failing to claim

patent eligible subject matter, and dismissed Kajeet’s infringement claims relating to those patents
                                                 19
with prejudice. Id. at 18-20. But for the ’559 patent, the Qustodio court accepted, without

evaluating, Kajeet’s allegations that the claims required policies to be stored remotely from the

claimed communication devices and “that this claim is at least drawn to a non-conventional

arrangement of claim elements.” Id. at 20. Because it accepted those allegations at this initial

stage of the case, the Qustodio court denied the motion to dismiss infringement claims based on

the ’559 patent without prejudice. Id.

       The non-final, non-binding Qustodio decision should not compel this Court to arrive at a

similar conclusion here. 9 The controlling law in this District, including decisions that issued post-

Qustodio, demonstrate that similar claims must be struck down under § 101, and therefore, support

a ruling that the ’559 patent fails to claim patentable subject matter. Indeed, as this Court has

recognized, “a valid and independently sufficient approach to resolving a 101 dispute is to find

what are the most analogous cases that have already been decided, and to reason from those

analogies. . . .” Pivital IP LLC, 2020 WL 6043919, at *2. As discussed infra, in Section III, the

Federal Circuit’s and this Court’s recent § 101 decisions invalidated claims directed to access

control based on remotely stored policies and support the same outcome here.

V.     CONCLUSION

       For the reasons set forth above, this Court should grant NortonLifeLock’s motion to

dismiss the complaint because the ’559 patent fails to satisfy 35 U.S.C. § 101.




9
  Kajeet has also asserted the ’559 patent against Gryphon Online Safety, Inc. (“Gryphon”) in this
District. (Case No. 1:19-cv-02370-MN). Gryphon filed a motion to dismiss under § 101 that is
fully briefed and pending before this Court. NortonLifeLock requests that the Court consider
NortonLifeLock’s motion before ruling on the motion in the Gryphon case.
                                                 20
Dated: November 25, 2020      /s/ Kevin M. Capuzzi_______________
                           Kevin M. Capuzzi (DE No. 5462)
                           BENESCH, FRIEDLANDER, COPLAN &
                             ARONOFF LLP
                           1313 North Market Street, Suite 1201
                           Wilmington, DE 19801
                           Telephone: (302) 442-7010
                           Facsimile: (302) 442-7012
                           Email: kcapuzzi@beneschlaw.com

                           Manish K. Mehta (admitted pro hac vice)
                           Zaiba Baig (admitted pro hac vice)
                           BENESCH, FRIEDLANDER, COPLAN &
                             ARONOFF LLP
                           71 South Wacker Drive, Suite 1600
                           Chicago, IL 60606
                           Telephone: (312) 212-4949
                           Facsimile: (312) 757-9192
                           Email: mmehta@beneschlaw.com
                           Email: zbaig@beneschlaw.com

                           Charanjit Brahma (admitted pro hac vice)
                           BENESCH, FRIEDLANDER, COPLAN &
                             ARONOFF LLP
                           One Montgomery Tower, Suite 2700
                           San Francisco, CA 94104
                           Telephone: (628) 600-2241
                           Facsimile: (628) 221-5828
                           Email: cbrahma@beneschlaw.com

                           Attorneys for NortonLifeLock, Inc.




                           21
